internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp 3-plr-112863-99 date date legend parent subsidiary company official outside tax professionals authorized representatives business a date a plr-112863-99 date b date c dollar_figurey this is in response to your authorized representatives’ letter dated date requesting an extension of time under sec_301_9100-1 through of the procedure and administration regulations to file a statement parent as the common parent of the consolidated_group is requesting the extension of time to file a statement of allowed loss under sec_1 c sometimes referred to as the election for its taxable_year ending on date a the election is with respect to the portion of the alleged worthless_stock loss on parent's stock of subsidiary that parent may otherwise deduct under sec_165 of the internal_revenue_code additional information was received in a letter dated date the material information is summarized below parent is the common parent of a consolidated_group that has a taxable_year ending on the sunday nearest december 31st and that uses the accrual_method of accounting subsidiary was wholly owned by parent and included in parent's consolidated federal_income_tax return during the fourth quarter of its taxable_year ending on date a parent liquidated subsidiary on date b parent filed its consolidated federal_income_tax return for its taxable_year ending on date a on the return parent deducted dollar_figurey as an ordinary_loss under sec_165 which represents that portion of its basis in the stock of subsidiary that it is otherwise permitted by sec_1 c to deduct parent did not reattribute any of subsidiary's losses to itself pursuant to sec_1 g parent represents that it filed its return for its taxable_year ending on date a consistently with the election however for various reasons parent did not attach the election to the return or otherwise file it the service is not examining parent's return for its taxable_year ending on date a parent represents that subsidiary's stock became worthless during its taxable_year ending on date a which is after date the effective date of sec_1 and that it is entitled to a worthless_stock deduction under sec_165 for its subsidiary stock parent also represents that part of the sec_165 loss is disallowed under sec_1 a and c and that part is allowable as a deduction under sec_1 c finally parent represents that the amount of the loss disallowed and the amount of the loss allowable was determined in accordance with sec_1 c the election was due on date b however for various reasons the election was not attached to the return or otherwise filed on or about date c which was after the due plr-112863-99 date for the election the failure_to_file the election was discovered subsequently this request was submitted to the service under sec_301_9100-1 for an extension of time to file the election the period of limitations on assessments under sec_6501 has not expired for parent's and subsidiary's taxable_year in which the liquidation and alleged loss occurred the taxable years in which the election should have been filed or any taxable years that would have been affected by the election had it been timely filed parent as the common parent of the consolidated_group was required by sec_1 c to attach the election to its return for the year of disposition1 in order to deduct the amount if any of the loss recognized on the disposition that is not disallowed under sec_1 c sec_1 a provides that as a general_rule no deduction is allowed for any loss recognized by a member of a consolidated_group with respect to the disposition of stock of a subsidiary sec_1 a provides that a disposition means any event in which gain_or_loss is recognized in whole or in part eg a worthless_stock loss sec_1 h provides that as a general_rule sec_1 applies with respect to dispositions on or after date sec_1 c provides as a general_rule that the amount of loss disallowed under sec_1 a and the amount of basis_reduction under sec_1 b with respect to a share of stock shall not exceed an amount determined by a specified formula sec_1 c provides that the sec_1 c limitation on the amount of a loss disallowed and basis_reduction made applies only if the statement specified in sec_1 c and entitled allowed loss under sec_1 c is filed with the taxpayer's return for the year of disposition or deconsolidation sec_1_1502-77 provides that the common parent for all purposes other than for several purposes not relevant here shall be the sole agent for each subsidiary in the group duly authorized to act in its own name in all matters relating to the tax_liability of the consolidated_return_year under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i provided the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and 1which allegedly is the taxable_year that parent’s subsidiary stock became worthless and in which parent claimed a worthless_stock deduction under sec_165 plr-112863-99 granting relief will not prejudice the interests of the government sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the election was fixed by the regulations ie sec_1 c therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for parent to file the election provided that parent shows it acted reasonably and in good_faith that the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and that granting relief will not prejudice the interests of the government information affidavits and representations submitted by company official outside tax professionals and authorized representatives explain the circumstances that resulted in the failure_to_file the election the information establishes that outside tax professionals were responsible for the election that parent relied on them timely to make the election and that the government will not be prejudiced if relief is granted see sec_301_9100-3 based on the facts and information submitted including the representations that have been made we conclude that parent acted reasonably and in good_faith in failing timely to file the election that the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and that granting relief will not prejudice the interests of the government accordingly we grant an extension of time under sec_301_9100-1 until days from the date_of_issuance of this letter for parent as the common parent of the consolidated_group to file the election the above extension of time is conditioned on parent's having had a valid disposition of the stock of subsidiary in its taxable_year ending on date a ie that in fact parent's stock in subsidiary became worthless in its taxable_year ending on date a and the taxpayers' parent's and subsidiary's tax_liability being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely filed taking into account the time_value_of_money no opinion is expressed as to the taxpayers' tax_liability for the years involved a determination thereof will be made by the district director's office upon audit or examination of the federal_income_tax returns involved furthermore no opinion is expressed as to the federal_income_tax effect if any plr-112863-99 if it is determined that the taxpayers’ liability is lower sec_301_9100-3 we express no opinion as to whether subsidiary’s stock was worthless if subsidiary’s stock was worthless when it became worthless if subsidiary’s stock was worthless whether parent is entitled to take a deduction under sec_165 if subsidiary's stock was worthless and parent was entitled to take a deduction under sec_165 as to the amount of the deduction if any and when parent was entitled to take the deduction if at all if subsidiary's stock was worthless and parent was entitled to take a deduction under sec_165 whether same constituted a disposition within the meaning of sec_1 a if such constituted a disposition whether parent recognized a loss on such disposition and if such constituted a disposition and parent recognized a loss thereon as to the amount of loss if any and as to the amount of the loss if any disallowed and or allowed under sec_1 c ie computed without taking into account the requirement under sec_1 c or reattribution parent should file the election in accordance with sec_1 c that is parent must amend its return for its taxable_year ending on date a to attach to such return the sec_1 c statement and a copy of this letter see sec_1 c in addition no opinion is expressed as to the tax effects or consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayer its employees and its representatives however the district_director should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest that would otherwise be applicable if any continue to apply copies of this letter are being sent to the authorized representatives designated on your power_of_attorney this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours by assistant chief_counsel corporate counsel to the assistant chief_counsel corporate
